DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to a Restriction Requirement mailed on 07/22/2021, the Applicant elected without traverse Group I (claims 1-10) in a reply filed on 09/14/2021. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
Currently, claims 1-10 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 06/30/2020 and 12/30/2020. The IDS have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
(Marked-Up Version) Light Emitting Diode Device Having a Multilayer Filter for Improving Color Characteristic of Light 
(Clean Version) Light Emitting Diode Device Having a Multilayer Filter for Improving Color Characteristic of Light 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite, because the limitation “the refractive index of the first refractive layers” was not mentioned before. The base claim 1 recites “a refractive index of each of the first refractive layers” which is different from the refractive index of multiple first refractive layers as described in claim 2. There is insufficient antecedent basis.
Claim 3 is indefinite, because the limitation “each of the second refractive layers has the refractive index,” in which such refractive index was not mentioned before. The base claim 1 recites “second refractive layers having a refractive index,” which is a refractive index of multiple second refractive layers rather than a refractive index of each individual second refractive layer as described in claim 3. There is insufficient antecedent basis.
Claim 5 is indefinite, because the limitation “one side of the defect layer” renders the claim indefinite. It is unclear whether such “one side” of the defect layer is the same “one side” 
Claim 7 is indefinite, because the limitation “the refractive index of the first refractive layers” was not mentioned before. The base claim 1 recites “a refractive index of each of the first refractive layers” which is different from the refractive index of the multiple first refractive layers as described in claim 7. There is insufficient antecedent basis.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 4, 6 and 8-10 are allowed.

    PNG
    media_image1.png
    588
    531
    media_image1.png
    Greyscale

Regarding independent claim 1, Yoo in Fig. 8 teaches a light emitting diode (LED) device 400 (¶ 127, LED 400) comprising: 
a first semiconductor layer 410 of a first type (¶ 128, first-conductivity-type semiconductor layer 410; ¶ 55, first-conductivity-type is an n-type); 
a second semiconductor layer 430 of a second type different from the first type (¶ 128, second-conductivity-type semiconductor layer 430; ¶ 59, second-conductivity-type is a p-type); 
a light emitting layer 420 (¶ 128 & ¶ 84, active layer 420 generates light) formed between the first semiconductor layer 410 and the second semiconductor layer 430 and configured to emit light based on a difference between a voltage applied to the first semiconductor layer 410 and a voltage applied to the second semiconductor layer 430; and 
a filter 460, 160 (¶ 138, optical filter layer corresponds to the optical filter layer 160 of Fig. 1) formed on the second semiconductor layer 430 and configured to transmit light in a second wavelength band within a first wavelength band, 
wherein the filter 460, 160 includes a defect layer 161 (Fig. 1 & ¶ 82, first dielectric film 161 in the center), first refractive layers 161 (Fig. 1 & ¶ 82, first dielectric films 161 on opposite sides of the center first dielectric film 161), and second refractive layers 162 (¶ 82, second dielectric films 162) having a refractive index greater than a refractive index of each of the first refractive layers, respectively (¶ 82, the second refractive layers 162 include TiO2, which has greater refractive index than SiO2 of the first refractive layers 161), 
wherein the first refractive layers 161 and the second refractive layers 162 are formed alternately with each other on one side and other side of the defect layer 161 (center; Fig. 1).
wherein the defect layer  is formed in a thickness based on a center wavelength of the first wavelength band, a peak wavelength of the second wavelength band and a refractive index of the defect layer.
Therefore, independent claim 1 is allowed,
Claims 4, 6 and 8-10 are allowed, because they depend from the allowed claim 1.
Claims 2-3, 5 and 7 are rejected.
Claims 2-3, 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 2-3, 5 and 7 depend from the allowed independent claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2011/0260188 A1 by Choi et al. relates to a light emitting device including a first conductive semiconductor layer, an active layer and a second conductive semiconductor layer. The light emitting device further has a first mirror layer formed of TiO2 or SiO2 having a first refractive index and a second mirror layer formed of SiO2 or TiO2 having a second refractive index different from the first refractive index are alternately stacked on each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                      

/JAY C CHANG/Primary Examiner, Art Unit 2895